Exhibit 10

 

CHANGE OF CONTROL AGREEMENT

 

 

                This Change of Control Agreement (this “Agreement”) is entered
into as of the 1st day of July, 2002, by and between HickoryTech Corporation, a
Minnesota corporation (the “Company”), and John E. Duffy (the “Executive”).

 

WITNESSETH:

 

                WHEREAS, the Executive will devote substantial skill and effort
to the affairs of the Company, and the Board of Directors of the Company desires
to recognize the significant personal contribution that the Executive will make
to further the best interests of the Company; and

 

                WHEREAS, it is desirable and in the best interests of the
Company and its stockholders to continue to obtain the benefits of the
Executive’s services and attention to the affairs of the Company, and

 

                WHEREAS, it is desirable and in the best interests of the
Company and its stockholders to provide inducement for the Executive (1) to
remain in the service of the Company in order to facilitate an orderly
transition in the event of a change in control of the Company and (2) to remain
in the service of the Company in the event of any threatened or anticipated
change in control of the Company; and

 

                WHEREAS, it is desirable and in the best interests of the
Company and its stockholders that the Executive be in a position to make
judgments and take actions with respect to a proposed change in control of the
Company without regard to the possibility that his or her employment may be
terminated without compensation in the event of certain changes in control of
the Company; and

 

                WHEREAS, the Executive desires to be protected in the event of
certain changes in control of the Company; and

 

                WHEREAS, for the reasons set forth above, the Company and the
Executive desire to enter into this Agreement.

 

                NOW, THEREFORE, in consideration of the facts recited above and
the mutual covenants and agreements contained herein, the Company and the
Executive agree as follows:

 

1.     Right to Payment.  If  (A) the Executive’s employment with the Company or
its Successor is terminated within three (3) years following an Event (as
defined in Paragraph 2 below) for any reason other than a reason permitted in
Paragraph 3 below, or (B) the Executive voluntarily terminates his or her
employment within a period of thirty (30) days following the first anniversary
of an Event, then the Executive shall be entitled to receive the Benefits set
out in Paragraph 4 below.  If a subsequent Event occurs, and if the Executive is
an employee of the Company or its Successor, without limiting any rights the
Executive may have, Executive shall have all rights provided by the first
sentence of this Paragraph 1 relating to such subsequent event.

 

 

1

--------------------------------------------------------------------------------


 

 

2.     Change of Control Events.  An “Event” shall be deemed to have occurred
if:

 

(a)   A majority of the directors of the Company shall be persons other than
persons

 

(1)   for whose election proxies shall have been solicited by the Board of
Directors of the Company; or

 

(2)   who are then serving as directors and who were initially appointed or
elected by the Board of Directors to fill vacancies on the Board of Directors
caused by death or resignation (but not by removal), or to fill newly created
directorships created by the Board of Directors;

 

provided, however, that a person shall not be deemed to be a director subject to
clause (1) or (2), above, if his or her initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the
threatened election or removal of directors (or other actual or threatened
solicitation of proxies or consents) by or on behalf of any person other than
the Board of Directors of the Company; or

 

(b)   30% or more of the outstanding voting stock of the Company or all or
substantially all of the assets or stock of the Company is acquired or
beneficially owned (as defined in Rule 13d-3 under the Securities and Exchange
Act of 1934, as amended, or any successor rule thereto), directly or indirectly,
by any Person (other than by the Company, a subsidiary of the Company, an
employee benefit plan (or related trust) sponsored or maintained by the Company
or one or more of its subsidiaries, or by the Employee or a group of persons,
including the Employee, acting in concert) or group of Persons, acting in
concert, whether by acquisition of assets, merger, consolidation, statutory
share exchange (other than a merger, consolidation or statutory share exchange
described in clause (c)(i) or (ii), below), tender offer, exchange offer, or
otherwise;

 

(c)   The Company is merged into or consolidated with another corporation (other
than a subsidiary of the Company) or a statutory share exchange for the
Company’s outstanding voting stock of any class is consummated unless (i) a
majority of the voting power of the voting stock of the surviving corporation
is, immediately following the merger, consolidation or statutory share exchange,
beneficially owned, directly or indirectly, by the Employee (or a group of
Persons, including the Employee, acting in concert) or (ii) immediately
following the merger, consolidation or statutory share exchange, more than 70%
of the voting power of the voting stock of the surviving corporation is
beneficially owned, directly or indirectly, by the persons who beneficially
owned voting stock of the Company immediately prior to such merger,
consolidation or statutory share exchange in substantially the same proportion
as their ownership of the voting stock of the Company immediately prior to such
merger, consolidation or statutory share exchange; or

 

(d)   The shareholders of the Company approve the complete liquidation or
dissolution of the Company.

 

3.     Termination Not Entitling Executive to Benefits.  The Executive shall not
be entitled to the Benefits set out in Paragraph 4 if his or her employment is
terminated during the three (3) year period following an Event for any of the
following reasons:

 

(a)   Death.  The Executive’s death.

 

 

2

--------------------------------------------------------------------------------


 

 

(b)   Disability.  The Executive’s disability.  “Disability” shall mean the
inability of the Executive to perform the duties and responsibilities of his or
her employment by reasons of illness or other physical or mental impairment or
condition, if such inability continues for an uninterrupted period of ninety
(90) calendar days or more.  A period of inability shall be “uninterrupted”
unless and until the Executive is no longer considered disabled by the Company’s
Long Term Disability Insurer.

 

(1)   The determination of whether the Executive is suffering from a
“disability” as defined herein shall be made. The determination of whether the
Executive is disabled shall be on the same basis as the Company provided
Long-Term Disability benefit, which is a fully insured benefit provided by an
independent third party.  If the Executive meets the disability criteria for
long term disability benefits under this Company provided benefit, the Executive
will also be considered disabled under this Agreement.

 

(2)   The Executive agrees to make himself or herself available for and to
submit to examinations by such physicians as may be requested by the Company or
the Company’s Long Term Disability Insurer.  The Executive’s failure to submit
to examinations by such physicians as may be requested shall disqualify
Executive from receiving Benefits under this Agreement.

 

(c)   Voluntary Termination.  Except as provided in paragraph 1 (B), the
Executive’s voluntary retirement or voluntary termination of employment. 
However, the Executive’s retirement or termination of employment shall not be
considered voluntary if, following the Event, one or more of the following has
occurred (unless the Executive has expressly consented thereto in writing):

 

(1)   There has been a failure to provide the Executive with substantially
equivalent reporting responsibilities, titles, offices or positions, or
Executive has been removed from, or has not been re-elected to, any of such
positions, which has the effect of materially diminishing the Executive’s
responsibility or authority;

 

(2)   There has been a failure to provide the Executive with the same base
salary, substantially equivalent (or greater) total salary or other remuneration
or benefits;

 

(3)   There has been a failure to provide the Executive with substantially
equivalent office space, furniture, secretarial or administrative support, or
other working conditions, or

 

(4)   Executive has been required to perform his or her services in a location
other than the Executive’s regularly assigned office location at the time of the
Event, or to do substantially more job related traveling.

 

(d)   Involuntary Termination For Cause.  The Executive’s involuntary
termination “for cause.”  “For cause” shall mean:

 

(1)   A persistent failure by the Executive to perform the duties and
responsibilities of his or her job, which failure is willful and deliberate on
the Executive’s part and is not remedied within a reasonable period of time
after the Executive’s receipt of written notice from the Company or its
Successor specifying the act or omission constituting such failure;

 

 

3

--------------------------------------------------------------------------------


 

 

(2)   A criminal act or acts undertaken by the Executive and intended to result
in substantial gain or personal enrichment of the Executive at the expense of
the Company or its Successor;

 

(3)   Unlawful conduct or gross misconduct that is willful and deliberate on the
Executive’s part and that, in either event, is materially injurious to the
Company or its Successor; or

 

(4)   The conviction of the Executive of a felony.

 

(e)     Subsequent Occurrences.  If the Executive’s employment is terminated
under circumstances in which Executive would be entitled to Benefits as defined
in Paragraph 4, and thereafter there is an occurrence that would have justified
the termination of the Executive’s employment with no entitlement to Benefits
(such as the Executive’s death, disability, voluntary termination, or
involuntary termination for cause [all as defined above in this Paragraph]),
that subsequent occurrence shall not disqualify the Executive (or the
Executive’s legal representative) from receiving or continuing to receive the
Benefits provided under this Agreement. If the Executive’s employment is
terminated under circumstances in which Executive would be entitled to Benefits
as defined in Paragraph 4, and thereafter the executive is reemployed by the
Company, the Executive would be entitled to continue to receive payments
provided under this Agreement.

 

4.     Benefits.  If the Executive’s employment is terminated under
circumstances entitling the Executive to Benefits, the Executive shall receive
the following:

 

(a)     Lump Sum Payment.  The Executive shall be entitled to a lump sum cash
payment in the amount of One Month’s Salary times 35.88.  One Month’s Salary
shall be determined by taking the Executive’s highest annual compensation for a
calendar year (including base salary, the HickoryTech Executive Incentive Plan
Annual and Long Term Performance Award bonuses paid in that calendar year,
Annual Supplemental Retirement Plan contributions, stock grants under the Long
Term Stock Award Plan and any other incentive payments with the exception of
stock options) during the five-year period prior to the Executive’s termination
and dividing that amount by twelve (12).  For executives who have not yet been
eligible to receive a payment under the HickoryTech Executive Incentive Plan, or
who have only been eligible for one bonus payment under the HickoryTech
Executive Incentive Plan due to their time in the position or with the Company,
One Month’s Salary will be determined by taking one month of current base salary
and adding it to the greater of:

 

(1)   the bonus percentage for which the Executive is eligible, calculated at
the target payout and including the Long Term Performance Award as indicated in
the Hickory Tech Executive Incentive Plan, divided by twelve (12); or

 

(2)   the actual bonus payment received, or calculated at the close of the
fiscal year but not yet received due to timing of the payout, including the Long
Term Performance Award as indicated in the HickoryTech Executive Incentive Plan,
divided by twelve (12).

 

 

4

--------------------------------------------------------------------------------


 

 

This lump sum payment shall be made by the Company or its Successor at the time
of the Executive’s termination of employment, and shall be subject to
withholding of all taxes and other amounts required by law to be withheld or
paid to others.

 

(b)   In the event it shall be determined that any payment or distribution by
the Company or other amount with respect to the Company to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, (a “Payment”) is (or will be)
subject to the excise tax imposed by Section 280G of the Internal Revenue Code
or any interest or penalties are (or will be) incurred by the Executive with
respect to the excise tax imposed by Section 280G of the Internal Revenue Code
with respect to the Company (the excise tax, together with any interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Executive shall be entitled to receive an additional cash payment (a “Gross-Up
Payment”) from the Company in an amount equal to the sum of the Excise Tax and
an amount sufficient to pay the cumulative Excise Tax and all cumulative income
taxes (including any interest and penalties imposed with respect to such taxes)
relating to the Gross-Up Payment so that the net amount retained by the
Executive is equal to all payments received pursuant to the terms of this
Agreement or otherwise (prior to income taxes with respect to such payments).

 

(c)   All determinations required to be made to determine whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at the determination shall be made by a
nationally recognized certified public accounting firm designated by the
Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 30 days after the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company.  In the event that at any time
relevant to this Agreement the Accounting Firm is serving as accountant or
auditor for the individual, entity or group or Person effecting the Change in
Control, the executive shall appoint another nationally recognized certified
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the “Accounting Firm” hereunder). 
All fees and expenses of the Accounting Firm shall be borne solely by the
Company.  Any Gross-Up Payment, as determined in accordance with this Section,
shall be paid by the Company to the Executive within five days after the receipt
of the Accounting Firm’s determination.  If the Accounting Firm determines that
no Excise Tax is payable by the Executive, it shall so indicate to the Executive
in writing.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

 

(d)   Continued Insurance Coverage.  The Executive shall be entitled to
continuation of his or her Company-provided insurance coverage (health, life,
dental, accidental death and dismemberment, and any other applicable health and
welfare benefit programs excluding short and long-term disability) for 2.99
years after the Executive’s employment termination, at the same levels and
coverages and on the same terms and conditions as if the Executive were still an
active employee of the Company or its Successor throughout such period,
including the right (if provided to active employees) to elect spousal or family
coverage.  In the event that the participation of the Executive in any such
insurance plan or program is barred, the Company or its Successor, at its sole
cost and expense, shall arrange to provide the Executive with benefits
substantially similar to those which the Executive would otherwise be entitled
to receive under such plans and programs.  Notwithstanding the foregoing,
however, the Company or its Successor shall not be required to provide any
continuation coverage under this subparagraph 4(d) to the extent that such
coverage is

 

 

5

--------------------------------------------------------------------------------


 

 

duplicative of any coverage the Executive is receiving under any other policy
provided at the expense of the Company.

 

(e)     Continuation of any other benefits or perquisites being received by the
Executive at the time of the Executive’s employment termination will be
negotiated with the Company or its Successor.

 

5.     Benefits Offset By Other Severance Payments.  The lump sum payment
provided in subparagraph 4(a) shall be in addition to any salary or other
remuneration otherwise payable to the Executive on account of the Executive’s
employment by the Company or its Successor. This payment shall be in lieu of any
severance payments under any other agreement resulting from his or her
termination of employment with the Company or its Successor.

 

6.     No Duty to Mitigate.  The Executive shall not be required to mitigate the
amount of any payment or other benefit provided for in Paragraph 4 by seeking
other employment or otherwise, nor (except as specifically provided in
subparagraph 4(d) above) shall the amount of any payment or other benefit
provided for in Paragraph 4 be reduced by any compensation earned by the
Executive as the result of employment after the Executive’s employment
termination.

 

7.     Definition of Certain Terms.

 

(a)   Successor.  “Successor” means any Person that succeeds to the business of
the Company through merger, consolidation, or acquisition, including any Person
acquiring all or substantially all of the assets or stock of the Company.

 

(b)   Person.  “Person” means an individual, partnership, corporation, estate,
trust, or other entity.

 

8.     Successors and Assigns.

 

(a)   This Agreement shall be binding upon and inure to the benefit of the legal
representatives, successors, and assigns of the parties hereto; provided,
however, that the Executive shall not have any right to assign, pledge, or
otherwise dispose of or transfer any interest in this Agreement or any payments
hereunder, whether directly or indirectly or in whole or in part, without the
written consent of the Company or its Successor.

 

(b)   The Company will require any Successor, by agreement in form and substance
satisfactory to the Executive, to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

9.     Attorneys’ Fees, Costs and Interest.  If the Executive (or the
Executive’s legal representative) successfully challenges, in whole or in part,
the refusal of the Company or its Successor to provide Benefits under this
Agreement or to abide by any other provision of this Agreement, then the Company
or its Successor shall pay to the Executive (or the Executive’s legal
representative):

 

(a)   All legal fees, costs, disbursements, and expenses incurred as a result of
the refusal to provide Benefits or to abide by the other provisions of the
Agreement; and

 

 

6

--------------------------------------------------------------------------------


 

 

(b)   Interest on any funds (or on the fair market value of any benefits) that
were wrongfully withheld by the Company or its Successor, calculated by
reference to the prime rate as in effect during the applicable period.

 

10.   Governing Law.  This Agreement shall be construed in accordance with the
laws of the State of Minnesota, without giving effect to principles of conflicts
of laws.

 

11.   Notices.  All notices, requests, and demands given to or made pursuant
hereto shall be in writing and be either hand-delivered or mailed to any such
party at its address which:

 

(a)   In the case of the Company shall be:

 

                                HickoryTech Corporation

                                221 East Hickory Street

                                P.O. Box 3248

                                Mankato, MN  56002-3248

 

(b)   In the case of the Executive shall be:

 

                                John E. Duffy

                                221 East Hickory Street

                                Mankato, MN  56001

 

Either party may, by notice hereunder, designate a changed address.  Any notice,
if properly addressed and sent prepaid by registered or certified mail, shall be
deemed dispatched on the registered date or that stamped on the certified mail
receipt, and shall be deemed received within the second business day thereafter
or when it is actually received, whichever is sooner.  Any notice sent regular
mail or hand-delivered shall be deemed received when it is actually received by
the other party.

 

12.   Severability.  In the event that any portion of this Agreement may be held
to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the other portions of this Agreement, and any
court of competent jurisdiction may so modify the objectionable provision as to
make it valid, reasonable, and enforceable.

 

13.   Incentive Compensation Plan and Stock Options.  In the case of a payment
being due as described in Paragraph 1, the Executive’s benefits under the Annual
Award and Long Term Performance Award of the HickoryTech Corporation Executive
Incentive Plan shall become immediately payable and any outstanding stock
options shall be immediately vested.  Any Restricted Stock or Performance Stock
Awards under the Long Term Stock Award Plan which are payable due to financial
achievements through the year in which the payment under this Agreement becomes
due will be paid immediately upon the audited close of the fiscal year
financials, but in no case later than March 15 of the year following when the
payment becomes due under this Agreement.  The Long Term Stock Plan Awards that
are not earned based on financial results at the close of the fiscal year in
which the payment under this Agreement becomes due will not be payable.  Awards
issued to the Executive shall immediately have all restrictions removed.

 

 

7

--------------------------------------------------------------------------------


 

 

14.   Amendment or Termination of this Agreement.

 

(a)   Prior to the Occurrence of an Event.  Prior to the occurrence of an Event,
the Company, by resolution of the Compensation Committee of the Board of
Directors, has the unilateral power to amend or terminate this Agreement at any
time and for any reason, and may do so without the Executive’s consent. 
Notwithstanding the foregoing, however:

 

(1)   No such amendment or termination of this Agreement shall be effective with
respect to the Executive until two weeks following the date that Executive is
provided with written notice of the change.

 

(2)   No such amendment or termination of this Agreement shall be effective with
respect to the Executive, unless otherwise agreed by the Executive, if an Event
occurs during the one-year period following the date of adoption of the
resolution amending or terminating this Agreement.

 

(b)   After the Occurrence of an Event.  After the occurrence of an Event, the
Company, by resolution of the Compensation Committee of the Board of Directors,
may amend or terminate this Agreement, but no such amendment or termination of
this Agreement shall be effective unless the Executive consents thereto in
writing.  Any waiver by an Executive of

rights of any benefits due under this agreement for any reason (rehire or other)
must be express and in writing.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set out above.

 

 

EXECUTIVE

HICKORYTECH CORPORATION

 

 

 

 

By:

 

 

Name

 

Its:

 

 

 

 

8

--------------------------------------------------------------------------------